Title: To Thomas Jefferson from Elizabeth Blair Thompson, 10 January 1787
From: Thompson, Elizabeth Blair
To: Jefferson, Thomas



Titchfield the 10 of Janry. 87

Two years last summer I experienced a sever mortification; that of not seeing my old friend, and acquaintence Mr: Jefferson, when he did me the favor of calling: my stuped servant ought to have told you that I was confined up stairs with a little one, (I had just lost,) instead of saying I was not at home: that Captn. and Miss Thompson was not is true; but had I known you was in the house, I should not have denyed my self the pleasure of seeing you, and should certainly have interduced you into my Bed Chamber. Captn. T. set out the next day in hopes of meeting of you, but had the mortification of hearing you were gone: I dont know that I was ever more vexed, for believe me I should have rejoyced much to see you; and I flatter my self if ever you come to this country again, you will do us the favor of spending some time with us; where you will always find a sincere welcome. I have not very lately heard from our friends in America, but my last letters was from my sister Cary: her Son, and his Amiable Lady were then her visitors; and in pretty good health, tho the little Boy had bad Eyes: but its most probable you have heard since that account. I wish they lived in a more healthy situation then Richneck, where I fear they will seldom enjoy health for any time together. You will excuse I hope the trouble I am about to give you; which is to beg of you (if you can,) to give us some information of Mr. John Banister; who we have not heard of for some time: in his last, which I think was dated at Nantes, but I am not quite sure, for we were involved at the time in great distress, on account of Miss Thompson’s last illness; one of the most amiable creatures that ever Parent was blesst with: she had long been in a decline, and she was released the day after Xmas from a World, where she had known little else then pain. In our distress, we have laid his letter, where we cannot find it; but I think he does not say where we shall find him, and we are very uneasy about him, as he tells us he had then another severe attack; and as it is some time since, we fear  he may still be too ill to write. If you can inform us where he is, and what state of health he is in; you will greatly oblige us.
I have never heard what family you have, or if any part of them are with you; but I sincerely hope if you have any, they may be all comforts to you. Mine is greatly increased, I have two Sons and four Daughters living; beside two I lost in their in[fancy.] My eldest Son, almost begins to write man; and is ente[ring] our Navy; which I hope he will be a credit to. Captn. Thompson, tho he has not the pleasure of being known to you, begs to unite with me in respectfull good wishes, and believe me: I shall always be happy to hear of your welfare, and I am with great sincerity your obliged, Friend & Humble St:,

Eliza: Thompson

